DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Regarding the preamble statements reciting purpose or intended use, (e.g., instant application claim 1 preamble recites, “A hose management system for a three dimensional (3D) printing system”), the examiner respectfully reminds the Applicant that, “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.” See MPEP § 2111.02. 
Additionally, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 (II).
 As to intended use limitations which are limiting, the examiner respectfully reminds the Applicant that, “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” See, e.g., In re Schreiber. See MPEP § 2111.02 (II).
 In this case, regarding claims 1, 11 and 18 recitation of intended use “A hose management system for a three dimensional (3D) printing system,” where the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention (“a hose management system”), and the preamble merely states, for example, the purpose or intended use of the invention (e.g., “for a three dimensional (3D) printing system”), rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, as per  MPEP § 2111.02.  

Regarding the limitations reciting the manner of operating the device being claimed, (e.g., claim 1, ll. 19-22 recites, “wherein the print hose is operatively connected to the stick such that the vertical pipe, the boom pipe, the stick and the print hose follow movement of the print nozzle by the 3D printing system to print a 3D object”), the examiner has considered the limitations to the extend they further limit the claimed apparatus structure. However, Applicant is respectfully reminded that, as per MPEP 2114 (II), the manner of operating the device does not differentiate apparatus claim from the prior art:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huth et al. (US PGPub. 2021/0404195 A1; Huth), in view of Zhang (CN 210564561 U; NPL1).
Regarding claim 1. Huth discloses a hose management system capable of being use as a three dimensional (3D) printing system (see Huth at [0005], “an apparatus that can be used for the production of structures by means of so-called generative manufacturing processes,” – as evidenced by NPL1, a generative manufacturing processes is a “Collective term for additive processes that rapidly manufacture three-dimensional models, prototypes, tools and final products from 3D data sets. In doing so, formless materials, such as liquids or powders, are added on top of or next to each other layer by layer”), having a print medium pump (“hydraulic process material conveyor pump,” 30; see FIG. 1 and [0025]), and a print nozzle (“output element,” 36 designed as a nozzle; see [0027]), the hose management system comprising: 

a base (e.g., Huth’s “truck,” 10 comprising “chassis,” 12 and “substructure,” 14; see FIG. 1); 

a vertical pipe (“process material delivery line,” 26) having a lower vertical pipe end and an upper vertical pipe end and operatively connected to and extending vertically upward from the base (e.g., see FIG. 1 and [0025], “process material delivery line 26 communicates with a hydraulic process material conveyor pump 30” – hence, line 26 has a “lower vertical pipe end” operatively connected with the pump 30, and “an upper vertical pipe end” which is in fluid communication with pipe segments 25 and pipe bends 27; see FIG. 1 and [0040]);

wherein the vertical pipe is rotatable about a vertical pipe axis (“vertical axis of rotation,” 17; see FIG. 1 and [0024]), and 


    PNG
    media_image1.png
    636
    1055
    media_image1.png
    Greyscale
wherein a pump hose is operatively coupled to the lower vertical pipe end (see the annotated copy of a portion of Huth FIG. 1 below), to place the vertical pipe in fluid communication with the print medium pump (see [0059], “process material conveyor pump (30) … feed of the process material from a material feed vessel (31) into the process material delivery line (26) and feeding the process material in the process material delivery line (26), and a tool (32) which is received on the distributor boom (18) and has a device for the output of the process material”); 
a boom pipe (“distributor boom,” 18) having a first boom pipe end (“boom arm,” 22’’’; see FIG. 1), operatively connected to the upper vertical pipe end and extending laterally outward relative to the vertical pipe axis from the first boom pipe end to a second boom pipe end (see FIG. 1, and [0024]), 

wherein the boom pipe (e.g., 22’’’ in FIG. 1) rotates with the vertical pipe (e.g., 26 in FIG. 1) about the vertical pipe axis (Huth at [0028] discloses, “the drive units 24 in the distributor boom 18 for moving the boom arms 22, 22′, 22″, and 22″′ and for controlling the hydraulic drive for moving the distributor boom 18 about the vertical axis of rotation 17 using a controller 40.”); 

a stick (e.g., “boom arm” 22, see FIG. 1) having a first stick end operatively connected to the second boom pipe end (e.g., “boom arm” 22’, see FIG. 1, where the a first stick end of “stick” 22 is operatively connected to the second boom pipe 22’’ by joint 20);

a print hose (e.g., “process material delivery line” 26, see FIG. 2) having a first print hose end connected to the second boom pipe end (the pipe 26 in Huth disclosure comprises plural pipe 26 segments 25, which runs all the way from the pump up to the nozzle 36 and are connected to each other by pipe bends 27 and rotating couplings 66), and a second print hose end (e.g., see FIG. 2, pipe 26 second end connects to pipe bend 27 by rotating couplings 66) connected to the print nozzle (“output element,” or nozzle 36), to place the print nozzle in fluid communication with the print medium pump ([0027] discloses, “an output element 36 designed as a nozzle and contains a conveying apparatus 38 for the continuous feed of the process material buffered in the buffer vessel 34 from the buffer vessel 34 to the output element 36”), 

wherein the print hose is operatively connected to the stick such that the vertical pipe, the boom pipe, the stick and the print hose are capable of follow movement of the print nozzle by the 3D printing system (see [0005]), to print a 3D object ([0028] discloses, “The controller 40 thus allows both a movement of the output element 36 of the tool 32 and different distributor boom poses and different positions of the tool 32 relative to the distributor boom to be set.”).

However, Huth is silent to the stick (e.g., “boom arm” 22, see FIG. 1), which is operatively connected to the second boom pipe 22’’ by joint 20, being capable of rotation relative to the boom pipe about at least two perpendicular axes. In this case, the stick 22 of Huth is able to rotate in a horizontal axis of rotation thanks to joint 20 (see FIG. 1 and [0024]).

	In the analogous field of endeavor of concrete conveying methods and apparatuses by concrete distribution boom mechanisms (Zhang at [0002]), Zhang discloses “a concrete pumping system using a tunnel lining concrete distribution boom mechanism,” Zhang at [0002]. Zhang at [0030], discloses the system comprises – inter alia:  
a slewing/rotary support frame 1 (analogous to the claimed “swivel bearing”); 
first slewing/rotary drive device 2; 
Boom slewing/rotary table 3; 
first rotating bushing/shaft sleeve 4; 
first boom section/segment 6;
second rotating bushing/shaft sleeve 8; 
second rotary drive device 9; 
pipe elbow 10; 
straight pipe 11 (analogous to the claimed “print hose”); 
second boom section 12; 
vertical pipe 13; 
third boom segment 14 (analogous to the claimed “stick”); 
straight-through pipeline of the span arm 15; 
straight-through pipeline of the side 16;
concrete pumping main engine/pump 17 (analogous to the claimed “print medium pump”); 
movable frame 18 (analogous to the claimed “base”);
telescopic outrigger 19; 
boom mounting seat 20  (analogous to the claimed “vertical tower”); 
distribution boom mechanism 21; 
concrete delivery pipe 22; 
concrete discharge port 24 (analogous to the claimed “print nozzle”).
	
Zhang at [0037] discloses that the second boom segment 12 is capable of moving vertically on the second rotating shaft sleeve 8 to increase the height of the third jib frame segment 14 (analogous to the claimed “stick”), the third boom section 14 (“stick”) is capable of rotating 360° horizontally on the second boom section 12 through the second rotary drive device 9, which can be passed through the first The jib frame segment 6 moves on the first rotating shaft sleeve 4 and the second jib frame segment 12 moves on the second rotating shaft sleeve 8.
	Hence, Zhang’s “stick” 14 is  capable of rotating relative to the boom pipe (e.g., Zhang’s 6 and 12) about at least two perpendicular axes, as claimed. See the annotated FIGs. 1 & 3 of Zhang below: 

    PNG
    media_image2.png
    615
    886
    media_image2.png
    Greyscale

	In the above annotated figure, the arrows illustrate Zhang’s “stick” 14 being  capable of rotating relative to the boom pipe (e.g., Zhang’s 6 and 12) about at least two perpendicular axes, see the side view above, were the stick 14 being operatively connected to the second boom segment 12, hence allowing 14 to have a horizontal axis of rotation thanks to the rotating shaft (bearing) 8; see the top view above, were the stick 14 is operatively connected to the second boom segment 12 through the second rotary drive device 9, hence allowing 14 to have a vertical axis of rotation thanks to rotary device 9. See Zhang at [0038-0044].
	Zhang further discloses that stick 14 capability of rotating 360° provides the system with the advantage of being able to retract stick 14 to a storing, lower footprint position when not in use, see Zhang FIG. 4 and at [0043].

	It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Huth’s hose management system so that a first stick end of the stick operatively connected to the second boom pipe end by a second rotary drive device for rotation relative to the boom pipe about at least two perpendicular axes, as taught by Zhang.
	One of ordinary skill in the art would have been motivated to modify Huth hose management system with the second rotary drive device of Zhang for the purpose of e.g., provide the system with the advantage of being able to retract stick 14 to a storing, lower footprint position when not in use, as taught by Zhang at [0043].

Regarding claim 2. Huth/Zhang discloses the hose management system of claim 1, comprising a counterweight mounted on the base – e.g., Huth’s truck 10 comprising chassis 12, substructure 14 (which are the base to which the hose management system is mounted on), and having pump 30 and material feed vessel 31, performs  as a counterweight. See Huth’s FIG. 1.

Regarding claim 3. Huth/Zhang discloses the hose management system of claim 1, wherein the print medium pump 30 is mounted on the base (Huth’s 10, 12, 14) as a counterweight – see FIG. 1 showing the pump mounted on the far back part of the base, away from the boom system.

Regarding claim 4. Huth/Zhang discloses the hose management system of claim 1, comprising a vertical tower (e.g., see Zhang’s FIG. 4 “arm/boom support mount base,” 20), extending upward from the base (see Zhang’s FIG. 4), wherein the vertical pipe (e.g., Zhang’s concrete delivery pipeline 22; see FIG. 6), is pivotally connected to the vertical tower for rotation about the vertical pipe axis (see Zhang’s FIG. 6, and Zhang at [0036] discloses, “the boom mounting base 20 is connected with a concrete delivery pipeline 22, and the concrete delivery pipeline 22 is connected with a tow-type concrete pumping host 17, and the tow-type concrete pumping host 17 passes the concrete therein through the concrete The delivery pipeline 22 is transported into the cloth boom mechanism 21.”
	It would have been obvious to one having ordinary skill in the art at the time of filling the claimed invention to modify Huth’s hose management system with a vertical tower, as taught by Zhang.
	One of ordinary skill would have been motivated to modify Huth with the tower of Zhang for the purpose of e.g., provide Huth’s system with greater vertical displacement for the boom system.

Regarding claim 5. Huth/Zhang discloses the hose management system of claim 4, comprising: a lower swivel bearing (e.g., see Huth’s boom pedestal 16, Zhang’s rotary support frame 1, rotary drive device 2 in FIG. 2 and 4), connecting the lower vertical pipe end to the vertical tower (e.g., see Zhang’s FIG. 4 and Zhang at [0036-0038]); and an upper swivel bearing (e.g., Zhang’s second rotary drive device 9, FIG. 1), connecting the upper vertical pipe end (see Zhang’s vertical pipe 13 in FIG. 1 and Zhang at [0038]) to the vertical tower (see Zhang’s FIG. 1, 3 and 4).

Regarding claim 6 and claim 13. Huth/Zhang discloses the hose management system of claim 4 and claim 11, respectively, comprising an elbow joint (e.g., Huth’s pipe bend 27 and rotating couples 66, and Zhang’s second rotary shaft sleeve 8 [analogous to the claimed “elbow joint”], second arm frame 12) connecting the first boom pipe end to the upper vertical pipe end (e.g., see Huth’s FIG. 1, elements 26, 27 and 66, and/or Zhang’s FIG. 1, elements 8, 12).

Regarding claim 7 and claim 14. Huth/Zhang discloses the hose management system of claim 6 and claim 13, respectively, comprising a boom support bracket (e.g., Zhang’s second arm frame 12), mounted on the upper vertical pipe end (see Zhang’s FIG. 1, vertical pipe 13) and supporting the elbow joint (Zhang’s rotary shaft sleeve 8).

Regarding claim 8 and claim 15. Huth/Zhang discloses the hose management system of claim 1 and claim 11, respectively, comprising a boom assembly (e.g., see Huth’s distribution boom 18) comprising: the boom pipe (e.g., Huth’s boom arm 22’’’); and a boom extension (e.g., Huth’s boom arm 22’’), mounted to the second boom pipe end (see Huth’s FIG. 1), wherein the stick (e.g., Huth’s boom arm 22; Zhang’s third arm/boom frame segment 14) is operatively connected to the boom extension (Huth’s 22’’; Zhang’s 6) at a stick articulation joint (Huth’s joint 20; Zhang’s 8).

Regarding claim 9, claim 17, and claim 19. Huth/Zhang discloses the hose management system of claim 11 and claim 18, respectively, comprising a stick articulation joint (e.g., Huth’s rotating joint 20 and [0024] “The distributor boom 18 is an articulated boom. It is received on the substructure 14 on a boom pedestal 16 and has joints 20, 20′, 20″, and 20′″ in which the boom arms 22, 22′, 22″, and 22′″ can be moved by means of drive units 24 designed as hydraulic cylinders”; see Zhang’s FIG. 1 and [0040] “The second hydraulic cylinder 7 is hingedly arranged on the second boom segment 12 , and the telescopic rod of the second hydraulic cylinder 7 is hinged on the first boom segment 6”), except for specifically disclosing the stick articulation joint being comprised of a first hoist swivel ring operatively connected to the second boom pipe end; a second hoist swivel ring operatively connected to the first stick end; and a carabiner hook connecting the first hoist swivel ring to the second hoist swivel ring.

	Nonetheless, attention is directed to Applicant’s instant disclosure at [0020], where the Applicant discloses that the stick articulation joint 94 “may be any type of connection facilitating movement of the stick 86 relative to the boom pipe 82 about two or three perpendicular axes,” and discloses that “the stick articulation joint 94 may be a ball and socket joint as known in the art,” such as those disclosed by Huth/Zhang, hence recognizing the equivalency between said joint components. Therefore, the substituted articulation joints and their functions were known in the art, hence such substitution would have been within the skillset of a PHOSITA, and the results of the substitution would have been predictable (e.g., rotation in at least 2 perpendicular axis).
Furthermore, Huth at [0036 – 0039] discloses that the tool 32 can also be connected to the distributor boom 18 with a quick hitch 68 for exchanging tool portions connected to the holding arm 54 of a tool 32 received on the distributor boom 18 (see Huth’s FIGS. 5 and 6) 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to substitute the articulation joint taught in Huth/Zhang for an articulation joint comprised of a first hoist swivel ring, a second hoist swivel ring and a carabiner hook connecting the first hoist swivel ring to the second hoist swivel ring for the predictable result of articulating in at least 2 perpendicular axis.

Regarding claim 10 and claim 20. Huth/Zhang disclose the hose management system of claim 1 and claim 18, respectively, comprising a plurality of hose support straps (e.g., see the below annotated copy of Huth’s FIG. 4 below), connected to and longitudinally spaced along the stick (e.g., Huth’s 22) and suspending the print hose from the stick ( see Huth’s FIG. 4).

    PNG
    media_image3.png
    769
    732
    media_image3.png
    Greyscale


Regarding claim 11, for brevity of the Office Action, all those limitations shared between claim 1 and claim 11 are hereby omitted. Please, see the discussion of claim 1 above for those limitations. Huth/Zhang discloses a hose management system for a three dimensional (3D) printing system as discussed in claim 1 above, the hose management system comprising: a vertical tower (e.g., see Zhang’s boom mounting base 20) extending upward from the base (see Zhang’s FIG. 4).

Regarding claim 12. Huth/Zhang discloses the hose management system of claim 11, comprising: a lower swivel bearing (e.g., see Zhang’s elements 1, 2 and 3), connecting the lower vertical pipe end to the vertical tower (see Zhang’s FIG. 4); and an upper swivel bearing (Zhang’s second rotary drive device 9) connecting the upper vertical pipe end to the vertical tower (see Zhang’s FIG. 4).

Regarding claim 16. Huth/Zhang discloses the hose management system of claim 11, wherein the boom assembly comprises: a boom pipe (e.g., Huth’s boom arms 22’’),  operatively connected to the upper vertical pipe end (see Huth’s FIG. 1, pipe segment 25 analogous to the claimed “vertical pipe” and boom arm 22’’); and a stick support bracket (see the connection between Huth’s boom arm 22’ and boom arm 22 [“stick”], by a bracket and joint 20), mounted to the boom pipe opposite the vertical pipe (see Huth’s FIG. 1), wherein the stick 22 is operatively connected to the stick support bracket at a stick articulation joint 20 (see Huth’s FIG. 1).

Regarding claim 18, for brevity of the Office Action, all those limitations shared between claim 1 and claim 18 are hereby omitted. Please, see the discussion of claim 1 above for those limitations. Huth/Zhang discloses a hose management system for a three dimensional (3D) printing system as discussed in claim 1 above, the hose management system comprising: 
a vertical tower (e.g., see Zhang’s boom mounting base 20) extending upward from the base (see Zhang’s FIG. 4); 
a lower swivel bearing (e.g., see Huth’s boom pedestal 16, Zhang’s rotary support frame 1, rotary drive device 2 in FIG. 2 and 4), connecting the lower vertical pipe end to the vertical tower (e.g., see Zhang’s FIG. 4 and Zhang at [0036-0038]);
an upper swivel bearing (e.g., Zhang’s second rotary drive device 9, FIG. 1), connecting the upper vertical pipe end (see Zhang’s vertical pipe 13 in FIG. 1 and Zhang at [0038]) to the vertical tower, wherein the lower swivel bearing and the upper swivel bearing pivotally connect the vertical pipe to the vertical tower for rotation about the vertical pipe axis (see Zhang’s FIG. 1, 3 and 4);
a boom extension (e.g., Huth’s boom arm 22’’), mounted to the boom pipe to the boom pipe opposite the vertical pipe (see Huth’s FIG. 1);
a stick articulation joint operatively connecting the first stick end to the boom extension for rotation of the stick relative to the boom extension about at least two perpendicular axes (e.g., Huth’s rotating joint 20 and [0024]; see the discussion of claim 9 above).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WANG et al. (CN-110469117-A); Discloses a self-climbing concrete distribution system structure of a hoist way, 52 comprising a climbing mechanism and a hydraulic automatic distributing machine; the 53 hydraulic automatic distributing machine is fixedly arranged on the top of the climbing 54 mechanism; the climbing mechanism is fixedly arranged in the elevator shaft of the building 55 body;
ABUSHAEV et al. (US PGPub. 2015/0059408 A1); Discloses a structure printer for printing structures that has a stable platform on which a swiveling base is mounted. A boom is extendible from the base; 
Mayer (US PGPub. 2021/0025185 A1); Discloses a concrete pump comprising a distributor boom with a plurality of boom arms which can each be pivoted relative to one other and along which a concrete delivery line is guided, the concrete delivery line being formed, in the joint regions, by concrete line segments in such a way that the axis of rotation of a shell coupling connecting the concrete line segments is oriented perpendicularly with respect to the longitudinal axis of the boom arms;
Grivetti et al. (US PGPub. 2017/0021527 A1); Discloses a  system for 3D printing including a machine frame, a telescoping boom pivotably coupled to the machine frame, a material line coupled to the boom and configured to convey a material therethrough, a printhead coupled to the boom and in fluid communication with the material line to receive the material and to dispense the material, and a controller configured to receive 3D printing information and to convert the 3D printing information into positional coordinates of the printhead.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744